PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/421,912
Filing Date: February 1, 2017
Appellant(s): Carlo Cruz



__________________
						Yongsok Choi
For Appellant


EXAMINER’S ANSWER





1/11/2021.
(1) Real Party in Interest 
Toyota Motor Engineering is the real party in interest.
(2) Related Appeals and Interferences
None 
(3) Claims Cancelled

Claims 6-7.


The present application is being examined under the first inventor to file provisions of AIA . Every ground of rejection set forth in the Office action dated 8/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
 Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 

(1) Grounds of Rejection to be Reviewed on Appeal
The issues presented on appeal for review by the Board are:
(i)    whether claims 1-5, 8-11, and 13-19 are patentable under 35 U.S.C. § 103 over U.S. Patent Application Publication No. 2017/0061201 to Wexler et al. (“Wexler”) in view of U.S. Patent Application Publication 2016/0048202 to Hwang et al. (“Hwang”) and further in view of U.S. Patent No. 9,760,241 to Lewbel (“Lewbel”);

(iii)    whether claims 2 and 17 are patentable under 35 U.S.C. § 103 over Wexler in view of Hwang and Lewbel; and
(iv)    whether claims 10 and 19 are patentable under 35 U.S.C. § 103 over Wexler in view of Hwang and Lewbel.
Appellant indicated that these rejections should be reversed because, as explained in their appeal brief:
First, the cited references do not teach or fairly suggest causing a controller to “determine a volume of the sound of the subject based on the electrical signal; determine a tactile feedback intensity of the tactile feedback device based on the level of smiling of the subject and the volume of the sound of the subject,” (emphasis added) as recited in independent claim 1.instant claims are not directed to an abstract idea and, even if they were, they recite significantly more than the abstract idea.
Second, the art  Lewbel does not teach or fairly suggest causing a controller to “determine a volume of the sound of the subject based on the electrical signal; determine a tactile feedback intensity of the tactile feedback device based on the level of smiling of the subject and the volume of the sound of the subject,” (emphasis added) as recited in independent claim 1. The tactile output 210 in Lewbel illustrated in FIG. 2 above is an output independent from a sound output. Specifically, the sound output in Lewbel is the sound output is not used to determine a tactile output intensity. Specifically, column 2, lines 30-41 of Lewbel states: (emphasis added).
(2) Response to Argument:

35 U.S.C. § 103 Rejections
Appellant's arguments on pages 16 and 19 and filed on January 11, 2021 have been considered but found to be not convincing to the extent since the prior art combination and citation therefrom is explained the tactile device feedback intensity reflecting the increased level of user electrical signal from the microphone. 
First, Appellant on page 16 alleged that the references do not teach or fairly suggest causing a controller to “determine a volume of the sound of the subject based on the electrical signal”
Examiner has acknowledged in the office action that the prior art Wexler in combination with Hwang, does not explicitly indicate the determining, by the processor, a volume intensity of a sound feedback is indicative of a incoming electrical signal. However prior art Lewbel teaches volume intensity of the sound of a subject depending on the electrical signal (col.2 lines 23-42 a tactile output and in some instances variations of sound levels i.e. volume intensity or level is provided to a user). Appellant on page 17 has correctly identified the portion of prior art Lewbel where different output types based on detected force intensity include variation in sound.
determining a level of the volume of the sound of the subject based on the electrical signal, as recited in independent claim 1. Citing a quotation from column 8, lines 47-62 of prior art Lewbel, appellant has correctly highlighted following lines:
In addition to the tactile output, feedback module 318 may also specify audio output to be provided through one or more audio speakers 322. For example, in conjunction with a variation in a level of intensity of the tactile output, a sound may be provided that changes pitch and/or volume as the level of intensity of the tactile output varies.

Instead of focusing on determining a volume of sound of subject based on electrical signal, as claimed, appellant moved towards characterization of tactile output as an output independent from controlling of sound. Specifically, the sound output in Lewbel, as alleged  by appellant, is merely determined based on the level of the force applied by a user or the feature displayed on the device with touch screen features, and the sound output is not used to determine a tactile output intensity.  Specifically in column 2, lines 30-41 of Lewbel.
Examiner would like to traverse and emphasize that the prior art Lewbel is not separately identified as an independent reference but are considered in combination with other analogous prior art.  The touch screen and force inputs are additional features in Lewbel but are generating electrical signals as a basis for sound output. The special features of sound output recordings from primary reference Wexler’s Figures 11, 12 is consistent in citing that the volume output to sound recording varies and depends on input changes. This means the level of volume could fairly be determined by controlling PCB signal, when the electrical signal changes.
Second, Appellant on page 19 alleged that Lewbel does not teach or fairly suggest causing a controller to “determine a volume of the sound of the subject based on the electrical determine a tactile feedback intensity of the tactile feedback device based on the level of smiling of the subject and the volume of the sound of the subject,” (emphasis added) as recited in independent claim 1.
Examiner would like to traverse again and emphasize further that the prior art combination indicate a “determination of a tactile feedback intensity of the tactile feedback device based on the level of the electrical signal from the microphone, “as recited in amended independent claims 1 and  9, or “determining, by the processor, a tactile feedback intensity of the device based on the level of the facial expression and the electrical signal from the microphone (emphasis added) as recited in amended independent claim 15. 
The supporting art Lewbel also teaches a control on electrical signal levels for volume of output . For instance,  a user is enabled to accesses a content item on an electronic device having a display. Though, the user may touch the display screen at a location corresponding to a first feature in a displayed image, it generates a first type of tactile output.  With a first level of force and hence with a corresponding signal (Lewbel: col.2 line 30-35), output features such as animation level or change in appearance,  does occur based on communicating electrical signal strength as those are also based on inputs. This electronic device produces a sound related to the feature and provide tactile output, such as a localized vibration output from a first intensity or from a second intensity input depending on the signal strength as required by sound volume output recited in claim under consideration. It is also observed that moving the user's finger to a location of a third feature of the image may also result in a third type of dependent tactile output, different from the first and second types.
increasing tactile feedback intensity as inferred from wearable apparatus of paragraph 0010. This combined with references Hwang et al. and Lewbel adequately teaches the features of tactile feedback device as claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SADARUZ ZAMAN/Examiner, Art Unit 3715                                                                                                                                                                                                        May 18, 2021

Conferees:
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715  
                                                                                                                                                                                                      /PATRICK D MAINES/Primary Examiner, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.